Citation Nr: 0532475	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for disability of the 
central nervous system.

3.  Entitlement to service connection for neuropathy.

4.  Entitlement to service connection for disability 
manifested by coughing.

5.  Entitlement to service connection for epistaxis.

6.  Entitlement to service connection for migratory 
polyarthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946, November 1947 to February 1952, and from December 1953 
to November 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the issues on appeal for further evidentiary 
development in November 2004, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  There is no current disability manifested by coughing, 
disability of the central nervous system, or finding of 
migratory polyarthritis or epistaxis that has been linked to 
service, a period of one year after service, or service-
connected disability.  

2.  Sleep apnea and neuropathy have not been related to 
service, a period of one year after service, or service-
connected disability.





CONCLUSIONS OF LAW

1.  A disability manifested by coughing, disability of the 
central nervous system, migratory polyarthritis, and 
epistaxis were not incurred in active service or as a result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2005). 

2.  Sleep apnea and neuropathy were not incurred in active 
service or as a result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reveals that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims for service connection.  

First, a September 2002 letter to the veteran from the 
regional office (RO) advised the veteran of the evidence 
necessary to substantiate his claims for service connection, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An April 2003 rating decision and February 2004 statement of 
the case then denied the claims, noting that the evidence did 
not show that the veteran suffered from a disability of the 
central nervous system or disability manifested by coughing 
or epistaxis, and that there was no evidence linking sleep 
apnea, neuropathy, or migratory polyarthritis to service.  
The rating action and February 2004 statement of the case 
also denied service connection for sleep apnea and migratory 
polyarthritis as secondary to coronary disability, as service 
connection for coronary disability had not yet been service 
connected.

A March 2004 letter to the veteran from the RO once again 
advised the veteran of the evidence necessary to substantiate 
his claims for service connection, and the respective 
obligations of the VA and the veteran in obtaining such 
evidence.  Id.  

Thereafter, following the Board's remand of November 2004, 
the veteran was afforded additional VA examination in June 
2005, and was advised in an October 2005 supplemental 
statement of the case that disability associated with 
coughing, the veteran's central nervous system, or epistaxis 
had still not been shown, and that the preponderance of the 
evidence was against a link between sleep apnea, neuropathy, 
or migratory polyarthritis, and the veteran's service-
connected valvular heart disease.

While no single communication to the veteran from the RO 
specifically requested that the veteran provide any evidence 
he thought would support his claims as addressed in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), as demonstrated from 
the foregoing communications from the RO and the Board, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
relevant medical examination has been obtained with respect 
to the claims, and the veteran has not indicated any 
intention to provide additional evidence in support of his 
claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development as to these claims is not 
required under the VCAA.

Service medical records from the veteran's first period of 
active service reflect that at the veteran's separation 
examination, there was a finding of acute, moderate 
pharyngitis.  Otherwise, examination of the lungs was found 
to reveal negative findings, as was neurological and 
musculoskeletal evaluation.  

Discharge neurologic and extremities examination from the 
veteran's second period of active service revealed normal 
findings.

A November 1956 separation and reenlistment report reflects a 
history that included occasional arthritis of the wrists and 
mild, rare sinusitis.  

A November 1956 reenlistment report reflects a history that 
included occasional arthritis, one winter, 10 years ago, no 
recurrence.  There was also a reported history of painful 
joints, whopping cough, sinusitis, and nervous trouble.

April 1964 overseas examination during the veteran's final 
period of active service revealed a history of whooping cough 
and sinusitis.  

Retirement examination in June 1966 revealed that the veteran 
had a history of residual weakness and pain in his right 
shoulder and wrists.  The reported history also included 
swollen or painful joints, dizziness or fainting spells, and 
arthritis or rheumatism.  Neurologic and lower extremity 
examination at this time revealed negative findings.  
Orthopedic clinical records from June 1966 reflect that the 
veteran complained of pain in both shoulders and the wrists, 
with occasional swelling and redness of the wrists.  The 
provisional diagnosis was rule out rheumatoid arthritis.  X-
rays of the shoulders, wrists, and back were interpreted to 
reveal no evidence of arthritic changes.  

VA examination in March 1967 revealed that respiratory 
evaluation was grossly negative and that neurological 
evaluation was unremarkable.  There were findings of 
recurrent right shoulder dislocation and lumbar arthritis, 
but otherwise no other findings with respect to the joints or 
extremities.

Similarly, January 1987 VA respiratory and neurological 
examination revealed negative findings, and complaints and 
findings were primarily associated with the right shoulder 
and lumbar spine.

VA joints examination in June 2000 revealed a diagnosis of 
generalized arthritis of the right shoulder and lumbar spine, 
with mild to moderate functional loss.

A private medical report from June 2000 reflects an 
impression that included severe obstructive sleep apnea.  

A private neurological consultation record from November 2001 
reflects an impression of peripheral neuropathy.  Another 
private medical record from May 2002 reflects an assessment 
that included arthralgia of the left wrist.

In September 2002, the veteran provided evidence in support 
of his claims that included an article which noted that some 
patients with rheumatic cardiac disease develop migratory 
polyarthritis and repeated bouts of epistaxis.  A reference 
list of additional relevant articles was also provided.

A private medical record from October 2002 notes a history of 
olecranon bursa effusion of the right elbow.  A private 
medical record from January 2003 reflects an assessment that 
included pharyngitis.

VA outpatient records from March 2003 reflect past medical 
histories that included sleep apnea, peripheral neuropathy, 
and polyarthritis.  

A VA outpatient record from May 2003 reflects that although 
the veteran complained of some intermittent arthralgias, he 
was otherwise without rheumatic symptoms.  

In September and November 2003, the veteran provided 
additional articles in support of his claims, including an 
article regarding a relationship between sleep apnea and 
heart disease, and articles regarding the signs and causes of 
peripheral neuropathy.

At the veteran's hearing before the Board in June 2004, the 
veteran stated that migratory polyarthritis, his coughing, 
and epistaxis were symptoms of rheumatic fever (transcript 
(T.) at pp. 9-10).  He also believed that his peripheral 
neuropathy of the lower extremities was related to the six 
months he spent during service in Alaska (T. at pp. 10-11).  
The veteran believed that his sleep apnea was both 
obstructive and central, and that it was therefore related to 
rheumatic fever (T. at pp. 12-13).  The veteran also 
testified that the claim for service connection for 
disability of the central nervous system also referred to the 
impairment of his lower extremities that he believed fit the 
diagnosis of Sydenham Chorea syndrome (T. at p. 14).  

In November 2004, the Board granted service connection for 
valvular heart disease.

VA neurological examination in June 2005 revealed that the 
veteran reported sleep apnea following his diagnosis of 
congestive heart failure in 2000. He experienced twitching of 
his limbs when relaxed and inactive.  His neuropathy 
reportedly began during the service and epistaxis occurred at 
the rate of 12-15 times a year.  He had a history of a dry 
cough.  He also had a history of joint problems for several 
years all over the body, especially involving the wrist, 
elbows, shoulders, and knees.  He denied ever having 
frostbite or cold injury, but did note that he was in Alaska 
for sometime while he was in service.  The diagnosis was 
obstructive sleep apnea, very mild peripheral neuropathy, no 
evidence of disability of the central nervous system, no 
evidence of any epistaxis, and history of generalized 
arthritis.  

Following his review of the claims file, the examiner opined 
that the veteran's sleep apnea, neuropathy, and history of 
twitchings, migratory arthritis, and epistaxis were not 
likely due to valvular heart disease.  It was also the 
examiner's opinion that his polyarthritis was most likely 
rheumatoid arthritis, his sleep apnea was obstructive sleep 
apnea unrelated to his trace of mild mitral regurgitation, 
and that his very mild peripheral neuropathy was less likely 
related to cold exposure in Alaska and more likely related to 
his degenerative disc disease of the lumbar spine.


II.  Analysis

The veteran primarily contends that his claimed disabilities 
have developed as a result of his valvular heart disease that 
had its onset during service.  He further contends that his 
peripheral neuropathy resulted from his exposure to cold 
during service while stationed in Alaska.

The Board has carefully reviewed the evidence and first notes 
that with respect to the issues of entitlement to service 
connection for disability manifested by coughing, disability 
of the central nervous system, migratory polyarthritis, and 
epistaxis, there are no current medical findings, complaints, 
or diagnoses of disability manifested by coughing, disability 
of the central nervous system, migratory polyarthritis, or 
epistaxis.  The Board's review of the evidence reflects 
diagnoses of arthritis of the right shoulder and lumbar spine 
but not of other joints of the veteran's body.  

In fact, the June 2005 VA neurological examiner noted the 
report of a dry cough by history only and the diagnosis 
included no evidence of disability of the central nervous 
system, no evidence of any epistaxis, and history of 
generalized arthritis.

The Board further observes that although the veteran in good 
faith believes that he current suffers from a coughing 
disorder, disability of the central nervous system, migratory 
polyarthritis, or disability manifested by epistaxis, he has 
not demonstrated any special education or medical training 
that enables him to diagnose such disability or to express an 
opinion or medical causation with respect to such disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In addition, the Board notes that there is also no 
contemporaneous evidence documenting the veteran's treatment 
for a disability manifested by coughing, a disability of the 
central nervous system, migratory polyarthritis (there is 
only a history given of arthritis and arthritis of the wrists 
without X-ray findings) or epistaxis during service, or in 
the case of organic diseases of the nervous system and 
arthritis, to a period of one year following service.  

In summary, in weighing the probative value of the veteran's 
statements about a relationship between a coughing disorder, 
a central nervous system disorder, migratory polyarthritis, 
and epistaxis, and his recently service-connected heart 
disorder that had its onset during service on the one hand, 
and the lack of current findings or diagnoses with respect to 
disability manifested by coughing, a disability of the 
central nervous system, migratory polyarthritis, and 
epistaxis, on the other, the Board finds the latter to be of 
far more probative value, and that the preponderance of the 
evidence is clearly against the claims.  

The Board further notes that even if the Board were to find 
sufficient current evidence of disability with respect to 
these claimed disorders the preponderance of the evidence 
would still be against the claims with the lack of in-service 
findings and the VA examiner's opinion in June 2005 that 
squarely opined that the veteran's history of twitchings, 
migratory arthritis, and epistaxis were not likely due to 
valvular heart disease.

With respect to the claims for service connection for sleep 
apnea and neuropathy, recent VA examination did reveal a 
diagnosis of obstructive sleep apnea and mild peripheral 
neuropathy, and the Board therefore finds that the veteran 
currently suffers from such disorders.

However, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
these claims, in order to prevail on the claims, there must 
also be medical evidence linking a current diagnosis of sleep 
apnea or neuropathy to service, or in the case of organic 
diseases of the nervous system, to a period of one year after 
service (38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)), and the 
record does not reflect supportive evidence as to this 
element.  In fact, after a review of the record and 
examination of the veteran, the June 2005 VA neurological 
examiner opined that the veteran's sleep apnea and neuropathy 
were not likely due to valvular heart disease.  It was also 
the examiner's opinion that the veteran's very mild 
peripheral neuropathy was less likely related to cold 
exposure in Alaska and more likely related to his 
degenerative disc disease of the lumbar spine.  As the 
Board's review of the record does not reflect that disc 
disease of the lumbar spine has been previously service 
connected, the examiner's statement relating peripheral 
neuropathy to lumbar disc disease would not currently help 
the veteran's claim.  

The record also does not reflect a medical opinion that 
contradicts the opinions of the June 2005 VA neurological 
examiner, and although the veteran had every opportunity to 
provide an expert opinion to attack the opinions of that 
examiner, he apparently chose not to do so.  

With respect to the articles that generally address 
peripheral neuropathy, sleep apnea, and the veteran's other 
claimed disorders, the Board would point out that it has been 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional."  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  

Here, the articles identified and provided by the veteran 
were not accompanied by the unequivocal opinion of an expert 
linking either sleep apnea or neuropathy to service or 
service-connected disability, or in the case of organic 
diseases of the nervous system, to a period of one year 
following service.

The Board would again note that the statements of the veteran 
that seek to link his sleep apnea and peripheral neuropathy 
to active service are of minimal weight, as the opinions of 
laypersons as to issues of medical causation are of little or 
no probative value.  Espiritu v. Derwinski, supra.

Moreover, while the veteran has claimed that his problems 
with neuropathy began during service, peripheral neuropathy 
was not diagnosed until 2001.  In addition, the veteran 
acknowledges that the first diagnosis of sleep apnea did not 
occur until 2000.

Accordingly, based on all of the foregoing, the Board also 
finds that the preponderance of the evidence is against a 
relationship between the veteran's sleep apnea and neuropathy 
and his service-connected heart disorder, the veteran's 
active service, or a period of one year following his 
discharge from service. 


ORDER

The claim for service connection for sleep apnea is denied.

The claim for service connection for disability of the 
central nervous system is denied.

The claim for service connection for neuropathy is denied.

The claim for service connection for disability manifested by 
coughing is denied.

The claim for service connection for epistaxis is denied.

The claim for service connection for migratory polyarthritis 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


